Citation Nr: 0313983	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  99-04 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service-connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from May 1965 to 
April 1968, including a year in Vietnam.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal of a 
February 1998 rating decision issued by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the appellant's claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).

In his February 1999 substantive appeal, the appellant 
requested a videoconference hearing with a Member of the 
Board.  In March 1999, the appellant withdrew in writing his 
request for a hearing of any kind before the Board.  
Accordingly, his hearing request has effectively been 
withdrawn.  38 C.F.R. § 20.704(e).  The appellant also 
withdrew his appeal for his claim of entitlement to service 
connection for squamous cell carcinoma.  The Board finds that 
the appeal for this claim has been withdrawn.  38 C.F.R. 
§ 20.204.  Therefore the issue on appeal is as listed on the 
title page.


REMAND

The Board notes that the January 2003 SSOC references an 
older version of 38 C.F.R. § 3.304(f).  As published in 1993, 
38 C.F.R. § 3.304(f) provided, in pertinent part, that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in- service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.

As revised in 1999, 38 C.F.R. § 3.304(f) provided in 
pertinent part that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
Section 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

38 C.F.R. § 3.304(f) was revised again in March 2002.  The 
amendment to 38 C.F.R. § 3.304(f), 67 Fed. Reg. 10330- 10332 
(March 7, 2002), effective on the date of publication, 
concerned the type of evidence that may be relevant in 
corroborating a veteran's statement regarding the occurrence 
of a stressor in claims for service connection of PTSD 
resulting from personal assault.  The Board notes that the 
March 2002 revisions to 38 C.F.R. § 3.304(f) were recently 
found to be valid.  See National Organization of Veterans 
Advocates, Inc., v. Secretary of Veterans Affairs, No. 02-
7346, U.S. App. LEXIS 9208 (Fed. Cir. May 14, 2003).

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the United 
States Court of Appeals for Veterans Claims (Court) 
interpreted the version of Section 3.304(f) then in effect 
and held that the elements required to establish service 
connection for PTSD are 1) a current, clear medical diagnosis 
of PTSD, which is presumed to include both the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in- 
service stressor; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  It is the distressing 
event, rather than the mere presence in a "combat zone," that 
may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  Cohen, at 142 (citing 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether or not the veteran engaged in combat with the enemy, 
or served in combat.  If the claimed stressor is related to 
the veteran having engaged in combat with the enemy, it must 
be determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. 
§ 1154(b).  If the veteran did not serve in combat, alleged 
service stressors must be corroborated by service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In an opinion dated in 1999, VA's General Counsel provided 
some guidance for determinations of whether a veteran engaged 
in combat with the enemy for purposed of 38 U.S.C.A. § 
1154(b).  VAOPGCPREC 12-99 (O.G.C. Prec. 12-99).  According 
to the opinion, the ordinary meaning of the phrase "engaged 
in combat with the enemy" requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Reasonable evidence to support a 
determination that the veteran engaged in combat may include 
the veteran's own statements, but, in most instances where he 
has not been awarded a combat-related citation, will include 
a consideration of all of the evidence of record in each 
case.  The fact that a veteran participated in a particular 
operation or campaign does not necessarily establish that the 
veteran engaged in combat, although such evidence may be 
significant when viewed in relation to other evidence of 
record.

In this case, the record does not contain any indication 
whether the RO decided the question of whether or not the 
appellant engaged in combat.  Nor is there any indication 
that the RO considered the holdings of the Court in Cohen or 
Pentecost, supra.  

The RO did attempt to verify the stressor incidents described 
by the appellant by contacting the United States Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly the U.S. Army and Joint Services Environmental 
Support Group (ESG)).  The January 2003 SSOC indicates that 
the documents obtained revealed that the appellant's unit's 
base camp underwent documented attacks but found that the 
evidence did not provide specific corroboration that the 
appellant himself was subjected to the enemy mortar or rocket 
attacks.  However, in Pentecost v. Principi, 16 Vet. App. 124 
(2002), the Court stated that the veteran's unit records 
constituted independent descriptions of rocket attacks that 
were experienced by the veteran's unit when he was stationed 
in Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  The record currently does not contain information 
from the appellant concerning rocket or mortar attacks.

If necessary, the appellant should be offered an opportunity 
to provide additional specific information that would permit 
further search regarding stressors.  The appellant should be 
asked if he has remembered any more details, particularly 
names of individuals wounded or killed, and he should be 
reminded that he can also provide "buddy statements" that 
include more particular details.  The Board notes that daily 
personnel actions such as wounded or killed in action can be 
obtained directly from the Director, National Archives and 
Records Administration (NARA).

Regarding non-combat stressors, Court has held that "credible 
supporting evidence" means that the veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor; nor can credible supporting 
evidence of the actual occurrence of an in-service stressor 
consist solely of after-the-fact medical nexus evidence.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 
Vet. App. 389 (1996); and Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  The VA Adjudication Manual M21-1 (M21-1) 
provides that the required "credible supporting evidence" of 
a non-combat stressor "may be obtained from" service records 
or "other sources."  M21-1, part VI, formerly 7.46.  

The record contains references to the veteran's application 
for Social Security Administration (SSA) disability benefits, 
namely Supplemental Security Income (SSI).  These include 
queries from the SSA in 1987 and 1992.  It has been resolved 
in various cases, essentially, that although SSA disability 
decisions are not controlling for VA purposes, they are 
pertinent to the adjudication of a claim for VA benefits, and 
that the VA has a duty to assist the veteran in gathering SSA 
records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In 
this case, the RO should ascertain whether the appellant has 
been awarded SSA disability benefits.  The records relied 
upon by SSA in making any determination relating to 
disability benefits should be obtained and associated with 
the claims file.

After completing such development as is possible, the RO 
should take appropriate steps to obtain an opinion from an 
appropriate VA specialist in order to determine whether it is 
as likely as not that the currently manifested psychiatric 
disorder was incurred during active military service or is 
related to service.

Lastly, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date. Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  

2.  The RO should contact the SSA to 
obtain official documentation of any 
pertinent application for benefits filed 
by the appellant, including the List of 
Exhibits associated with any SSA ALJ 
decision, as well as copies of all of the 
medical records upon which any decision 
concerning the appellant's entitlement to 
benefits was based.  All of these records 
are to be associated with the claims 
file.

3.  The RO should also ask the appellant 
to provide any additional details 
concerning stressors, particularly names 
of individuals wounded or killed, that he 
may have remembered.  He should also be 
reminded that he can also submit "buddy 
statements" containing verifiable 
information regarding the events claimed 
as "stressors" during his military 
service.  All of these statements should 
include specific details about the 
events, such as dates, places, and names 
of individuals involved in the events.  
The appellant should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events he claims to have 
experienced, and he should further be 
advised that failure to respond may 
result in adverse action.

4.  The RO should determine whether the 
appellant is a veteran of combat and if 
there are any verified non-combat 
stressors.  

5.  If the appellant is a veteran of 
combat or if there are any verified non-
combat stressors, the RO should list the 
verified stressors, if any, and arrange 
for a VA psychiatric examination of the 
appellant to determine the nature and 
extent of any psychiatric disorder 
present, and specifically to determine 
whether PTSD is present, and, if so, 
whether it is linked to the appellant's 
verified inservice stressor(s).  The 
entire claims file must be reviewed by 
the VA psychiatrist in conjunction with 
the examination.

The examiner should conduct the 
examination with consideration of the 
DSM-IV criteria for PTSD. 
If a diagnosis of PTSD is appropriate, 
the examiner should specify the credible 
"stressor(s)" that caused the disorder, 
and the evidence relied upon to establish 
the existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the appellant re-experiences 
and how he re-experiences them.  If there 
are no stressors, or if PTSD is not 
found, that matter should also be 
specifically set forth.

The examination report should include a 
detailed account of all psychiatric 
and/or psychological pathology found to 
be present.  The report should also 
reflect the examiner's review of the 
claims file.

If the examiner lists a psychiatric 
diagnosis other than PTSD, the examiner 
should indicate whether or not each 
diagnosed condition is as likely as not 
attributable to any disease, injury or 
incident suffered during the appellant's 
active military service.  If these 
matters cannot be medically determined 
without resort to mere conjecture, the 
examiner should so indicate.

6.  Thereafter, the RO should 
readjudicate the appellant's PTSD service 
connection claim.  That readjudication 
should also reflect application of all 
appropriate legal theories, including the 
provisions of 38 C.F.R. § 3.304 and 
relevant Court cases.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


